Exhibit 10.3

 

MAGELLAN HEALTH, INC.

 

2011 MANAGEMENT INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

REFERENCE NUMBER:  2011- MARCH 4, 2015 — [Employee Name]

 

As of March 4, 2015

 

SECTION 1.         GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS.

 

(a)           Performance-Based Restricted Stock Units.  On the terms and
conditions set forth in this Agreement and each Notice of Performance-Based
Restricted Stock Unit Award referencing this Agreement, Magellan Health, Inc.
(the “Company,” as further defined below) grants to the Grantee referred to on
the signature page hereof the right to receive on the Settlement Date (as
hereinafter defined) the number of shares of Ordinary Common Stock, $0.01 par
value per share, of the Company (“Shares,” as further defined below) equal to
the number of “Performance Stock Units” awarded to the Grantee as set forth in
the Notice of Performance-Based Restricted Stock Unit Award, subject to
adjustment thereto on account of any change that may be made in the Shares as
provided by Section 4 below (the “Performance Unit Shares”).  Each such Notice
of Performance-Based Restricted Stock Unit Award, together with this referenced
Agreement, shall be a separate “Performance-Based Restricted Stock Unit”
governed by the terms of this Agreement and any such separate Performance-Based
Restricted Stock Unit may be referred to herein as the “Performance-Based
Restricted Stock Unit,” and, as pertinent, any of multiple Notices of
Performance-Based Restricted Stock Unit Award referencing this Agreement may be
referred to herein as the “Performance-Based Restricted Stock Unit Award
Notice.”

 

(b)           2011 Management Incentive Plan and Defined Terms.  The
Performance-Based Restricted Stock Unit Award is granted under and subject to
the terms of the 2011 Management Incentive Plan, as amended and supplemented
from time to time (the “Plan”), which is incorporated herein by this reference. 
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Plan.

 

(c)           Scope of this Agreement.  This Agreement shall apply both to the
Performance-Based Restricted Stock Unit and to any Performance Unit Shares
acquired upon the settlement of the Performance-Based Restricted Stock Units.

 

SECTION 2.         VESTING AND SETTLEMENT OF PERFORMANCE-BASED RESTRICTED STOCK
UNITS.

 

(a)         Vesting.  The Performance-Based Restricted Stock Unit shall vest in
whole or in part on the date or dates provided by the Notice of
Performance-Based Restricted Stock Unit Award, provided that Grantee remains in
the Service of the Company, a Subsidiary or a Parent company at such date; it
being understood that the Notice of Performance-Based Restricted Stock Unit
Award may provide that the Performance-Based Restricted Stock Unit shall vest
upon termination of Grantee’s Service in such circumstances as are provided in
the Notice of Performance-Based Restricted Stock Unit Award.

 

(b)           Settlement in Shares.  Subject to the following provisions of this
Section 2, the Company shall settle the Performance-Based Restricted Stock Unit,
to the extent it has vested, on the date on which the Performance-Based
Restricted Stock Unit has vested (or, if such date is not a Business Day, the
next Business Day) by the delivery to Grantee of the number of Performance Unit
Shares equal to the number of Performance-Based Restricted Stock Units so
vested.  The date on which a Performance-Based Restricted Stock Unit is to be
settled is herein referred to as the “Settlement Date.”  Subject to subsection
2(b) below, in settlement of the Performance-Based Restricted Stock Unit, the
Company shall cause to be issued on the Settlement Date or as soon as
practicable thereafter (but not more than five business days) an appropriate
certificate or certificates for the Performance Unit

 

--------------------------------------------------------------------------------


 

Shares, registered in the name of the Grantee (or, at the direction of the
Grantee, in the names of such person and his or her spouse as community property
or as joint tenants with right of survivorship or as tenants in the entirety);
provided, however, that such Performance Unit Shares shall be subject to such
restrictions on transfer or other restrictions as are provided by the
Performance-Based Restricted Stock Unit Award Notice and the certificates so
issued may bear a legend reflecting such restrictions and any restrictions
applicable in accordance with subsections 2(g) and 3(c) below.

 

(c)           Alternative Settlement in Cash.  In lieu of settlement of the
Performance-Based Restricted Stock Unit in Performance Unit Shares, the
Committee may in its sole discretion elect to settle all or a portion of the
Performance-Based Restricted Stock Unit by a cash payment equal to the Fair
Market Value as of the Settlement Date of the Performance Unit Shares that would
otherwise have been issued under this Agreement.  Such payment may be made by
good check of the Company issued in accordance with its normal payroll practices
or such other means as are acceptable to the Company.

 

(d)           Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) the Company is required to withhold as a result
of the grant of the Performance-Based Restricted Stock Unit and/or the issuance
of Performance Unit Shares (or cash in lieu of Performance Unit Shares) in
settlement of a Performance-Based Restricted Stock Unit and, as a condition to
the grant of the Performance-Based Restricted Stock Unit or issuance of the
Performance Unit Shares in settlement thereof, the Grantee shall make
arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements.

 

(e)           Injurious Conduct.  Except as otherwise explicitly provided by the
Performance-Based Restricted Stock Unit Award Notice or other Award document or
by an agreement executed by the Company with the approval of the Committee, in
the event the Grantee has engaged in Injurious Conduct as defined in, and as
determined to have occurred in accordance with, Section 12 of the Plan during
Grantee’s Service or during the year following termination of Grantee’s Service,
then (i) no Performance Unit Shares shall be issued to Grantee in connection
with the settlement of a Performance-Based Restricted Stock Unit Award under the
Plan after such determination (even if such Award is fully vested) nor shall any
other benefit of any Award thereafter accrue to the Grantee under this Agreement
or the Plan (including by reason of the lapse of any restriction on transfer or
other restriction then applicable to Performance Unit Shares that have been
issued), and the Company shall not complete the settlement of any other Award,
and (ii) any such unsettled Performance-Based Restricted Stock Unit Award shall
be forfeited and shall terminate and any Performance Unit Shares subject to any
such restrictions shall be forfeited (provided, however, that the foregoing
shall not excuse the Company from settling, completing delivery of or removing
any legend restricting the transfer of (A) any Restricted Stock Award or (B)
Performance-Based Restricted Stock Unit Awards and any related Dividend
Equivalent Rights the settlement of which have been deferred at the election of
the Grantee, if such Restricted Stock Award or Performance-Based Restricted
Stock Unit Awards were fully vested before the date such Injurious Conduct
occurred (as so determined)).  In addition, except as otherwise specifically
provided by a Performance-Based Restricted Stock Unit Award Notice or other
Award document or by an agreement executed by the Company with the approval of
the Committee, in the event the Grantee has engaged in Injurious Conduct as
defined in, and as determined to have occurred in accordance with, Section 12 of
the Plan during Grantee’s Service or during the year following termination of
Grantee’s Service, any benefits realized by Grantee as a result of any Award
under the Plan at any time after such Injurious Conduct occurred (as so
determined), whether upon vesting or exercise of an Option, lapse of
restrictions on Option Shares, vesting of Restricted Stock Awards or Stock Units
or related Dividend Equivalent Rights, or the lapse of any restrictions on
Shares issued as a result thereof, or as a result of any other settlement of an
Award, shall be forfeited by Grantee and Grantee shall pay over to the Company
in cash the amount of any benefits so received by Grantee or deliver to the
Company any Shares so received by Grantee and still owned by Grantee (provided,
however, that the foregoing shall not require the forfeiture of or excuse the
Company from settling, completing delivery of or removing any legend restricting
the transfer of (i) any Restricted Stock Award or (ii) Stock Units and any
related Dividend Equivalent Rights the settlement of which have been deferred at
the election of the Grantee, if such Restricted Stock Award or Stock Units were
fully vested before the date such Injurious Conduct occurred (as so
determined)).  A forfeiture of benefits as provided hereby upon the Committee
determining that Grantee has engaged in Injurious Conduct during Grantee’s
Service or during the year following termination of Grantee’s Service shall not
relieve Grantee of any other liability he or she may have to the Company, any
Subsidiary or any Parent as a result of engaging in the Injurious Conduct.

 

2

--------------------------------------------------------------------------------


 

(f)            Transfer Restrictions On Performance Unit Shares.  Subject to
subsection 2(d) above and subsections 2(g) and 3(c) below, unless otherwise
provided by the Performance-Based Restricted Stock Unit Award Notice or another
agreement between Grantee and the Company, upon the acquisition of Performance
Unit Shares pursuant to the settlement of a Performance-Based Restricted Stock
Unit Award, Grantee shall be free to dispose of the Performance Unit Shares so
acquired in any manner and at any time.

 

(g)           Securities Law Restrictions On Issuance of Performance Unit
Shares.  Unless a registration statement under the Securities Act permitting the
sale and delivery of Performance Unit Shares upon settlement of the
Performance-Based Restricted Stock Unit Award is in effect on the Settlement
Date, the Company shall not be required to issue Performance Unit Shares upon
such settlement, except as otherwise provided in this subsection.  The Company
shall use its commercially reasonable efforts to register under the Securities
Act sufficient Performance Unit Shares to permit delivery to Grantee of all
Performance Unit Shares that may be acquired by Grantee upon the settlement of
the Performance-Based Restricted Stock Unit Award; provided, however, that the
Company shall only be so required to register the Performance Unit Shares on
Form S-8 under the Securities Act (or any successor form).  Notwithstanding the
foregoing, the Company shall, if Grantee has given the Company at least 90 days’
notice requesting the Company to register in accordance with the foregoing
provisions of this subsection the Performance Unit Shares that may then be
acquired by Grantee upon settlement of the Performance-Based Restricted Stock
Unit Award and the Company has failed to do so, issue Performance Unit Shares to
Grantee upon settlement of the Performance-Based Restricted Stock Unit Award
without registration thereof under the Securities Act if (i) Grantee represents,
effective on the date of such issuance, in writing in a form acceptable to the
Company (A) that such Performance Unit Shares are being acquired for investment
and not with a present view to distribution, (B) Grantee understands that the
Performance Unit Shares have not been registered under the Securities Act and
cannot be sold or otherwise Transferred unless a registration statement under
the Securities Act is in effect with respect thereto or the Company has received
an opinion of counsel, satisfactory to it, to the effect that such registration
is not required, (C) that Grantee has, alone or together with any qualified
advisor, such knowledge and experience in financial and business matters as is
necessary to evaluate the risks of an investment in the Performance Unit Shares,
is acquiring the Performance Unit Shares based on an independent evaluation of
the long-term prospects of an investment in the Performance Unit Shares and has
been furnished with such financial and other information regarding the Company
as the Grantee has requested for purposes of making such evaluation, and (D)
Grantee is able to bear the economic risk of an investment in the Performance
Unit Shares subject to such restrictions on Transfer and (ii) if the Company
determines that under the circumstances issuing the Performance Unit Shares
pursuant to such settlement of the Performance-Based Restricted Stock Unit Award
is lawful; provided, however, that the Company may require, as a condition of
such issuance of Performance Unit Shares, that Grantee execute and deliver to it
such other certificates, agreements and other instruments as in the judgment of
the Company, upon advice of counsel, are necessary or appropriate to assure that
the  Performance Unit Shares are issued to Grantee in accordance with the
Securities Act and any other applicable securities law and may require that any
certificates representing Performance Unit Shares so issued bear any restrictive
legend appropriate for such purpose.  In addition, even if a registration
statement under the Securities Act permitting the delivery of Performance Unit
Shares upon settlement of the Performance-Based Restricted Stock Unit Award is
in effect at the Settlement Date, the Company may suspend the issuance of
Performance Unit Shares pursuant to the settlement of all Performance-Based
Restricted Stock Unit Awards issued under the Plan for such period of time as in
the judgment of the Company, upon advice of counsel, is necessary in order for
the Company to come into compliance with all the reporting requirements
applicable to the Company pursuant to Section 13(a) of the Exchange Act or to
otherwise avoid in connection with the issuance of the  Performance Unit Shares
under such registration statement a violation of Sections 10, 11 or 12 of the
Securities Act.  If the Company suspends the issuance of Performance Unit Shares
pursuant to the settlement of Performance-Based Restricted Stock Unit Awards
issued under the Plan, the Company shall give prompt written notice thereof to
the Grantee (but the failure of the Company to give such notice shall not
prevent the Company from suspending the issuance of Performance Unit Shares as
permitted hereby) and, at such time as such period of suspension ends, shall
give prompt written notice thereof to Grantee.  Notwithstanding that the Company
in accordance with this subsection may not be able to issue Performance Unit
Shares in settlement of a Performance-Based Restricted Stock Unit, the Company
shall not be required to settle a Performance-Based Restricted Stock Unit in
cash, but may do so if it elects in its discretion to do so, as provided by
subsection 2(c) above.

 

(h)           Special Distribution Rules to Comply with Code Section 409A.  In
the event that any Performance-Based Restricted Stock Units constitute a
“deferral of compensation” under Section 409A of the

 

3

--------------------------------------------------------------------------------


 

Internal Revenue Code (the “Code”), the timing of settlement of such
Performance-Based Restricted Stock Units (hereinafter defined as “409A RSUs”
will be subject to applicable limitations under Code Section 409A and Section
19(a) of the Plan, including the following restrictions on settlement:

 

(i)            The “six-month delay rule.” The six-month delay rule will apply
to 409A RSUs if these four conditions are met:

 

a.                           The grantee has a separation from service (within
the meaning of Treasury Regulation § 1.409A-1(h));

 

b.                           A distribution of shares is triggered by the
separation from service (but not due to death);

 

c.                            The Grantee is a “key employee” (as defined in
Code Section 416(i) without regard to paragraph (5) thereof).  The Company will
determine status of “key employees” annually, under administrative procedures
applicable to all 409A plans and arrangements; and

 

d.                           The Company’s stock is publicly traded on an
established securities market or otherwise.

 

If it applies, the six-month delay rule will delay a distribution in settlement
of 409A RSUs triggered by separation from service where the distribution
otherwise would be within six months after the separation.

 

·                  Any delayed payment shall be made on the date six months
after separation from service.

 

·                  During the six-month delay period, accelerated distribution
will be permitted in the event of the grantee’s death and for no other reason
(including no acceleration upon a Change in Control), except for the limited
exceptions permitted under the 409A regulations.

 

·                  Any payment that is not triggered by a separation from
service, or triggered by a separation from service but which would be made more
than six months after separation (without applying this six-month delay rule),
shall be unaffected by the six-month delay rule.  Each payment in a series of
installments would be treated as a separate payment for this purpose. If the
terms of a 409A RSU agreement impose this six-month delay rule in circumstances
in which it is not required for compliance with 409A, those terms shall not be
given effect.

 

(ii)           Change in Control Rule.

 

a.         If any distribution of 409A RSUs would be triggered by a Change in
Control, such distribution will be made only if, in connection with the Change
in Control, there occurs a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company as defined in Treasury Regulation
§ 1.409A-3(i)(5) (a “409A Change in Control”).

 

b.         In this case, distribution of the 409A RSUs shall occur not later
than five business days after (i) the occurrence of a 409A Change in Control
occurring at the time of or following the Change in Control or (ii) upon
occurrence of the Change in Control occurring within 90 days after the 409A
Change in Control, but only if the occurrence of the Change in Control is
non-discretionary and objectively determinable at the time

 

4

--------------------------------------------------------------------------------


 

of the 409A Change in Control (in this case, the Grantee shall have no influence
on when during such 90-day period the settlement shall occur).

 

c.          Upon a Change in Control during the six-month delay period, no
accelerated distribution applies (even if the events involve a 409A Change in
Control) to a distribution delayed by application of the six-month delay rule.

 

(iii)          Separation from Service.

 

a.         Any distribution in settlement of 409A RSUs that is triggered by a
termination of employment will occur only at such time as the participant has
had a “separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h), regardless of whether any other event might be viewed as a
termination of employment by the Company for any other purpose.

 

In particular, if a grantee switches to part-time employment or becomes a
consultant in connection with a termination of employment, whether the event
will be deemed a termination of employment for purposes of 409A RSUs will be
determined in accordance with Treasury Regulation § 1.409A-1(h).

 

(iv)          Other Restrictions.

 

a.         The settlement of 409A RSUs may not be accelerated by the Company
except to the extent permitted under 409A.

 

b.         Any restriction imposed on RSUs under these 409A Compliance Rules or
imposed on RSUs under the terms of other documents solely to ensure compliance
with 409A shall not be applied to RSUs that are not 409A RSUs except to the
extent necessary to preserve the status of such RSUs as not 409A RSUs.  If any
mandatory term required for 409A RSUs or non-409A RSUs to avoid tax penalties
under Section 409A is not otherwise explicitly provided under this document or
other applicable documents, such term is hereby incorporated by reference and
fully applicable as though set forth at length herein, and

 

(v)           Any other applicable provisions of Plan Section 19(a) will apply
to such Performance-Based Restricted Stock Units.

 

SECTION 3.         TRANSFER OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD OR
PERFORMANCE UNIT SHARES

 

(a)           Transfers Generally Prohibited.  Except as otherwise provided by
the Performance-Based Restricted Stock Unit Award Notice or otherwise permitted
by the Plan or in the case of a transfer permitted by subsection 3(b) below, the
Performance-Based Restricted Stock Unit Award may be settled only during the
Grantee’s lifetime and only by the issuance of Performance Unit Shares (or a
cash payment in lieu thereof where permitted by the Performance-Based Restricted
Stock Unit Award Notice) to Grantee.  Except as otherwise provided in subsection
3(b) below, the Performance-Based Restricted Stock Unit Award and the rights and
privileges conferred by the Performance-Based Restricted Stock Unit Award shall
not be sold or otherwise Transferred.

 

(b)           Certain Transfers Permitted.  Notwithstanding the foregoing
provisions of this Section 3, the Performance-Based Restricted Stock Unit Award
may be Transferred (i) in the event of the Grantee’s death, by will or the laws
of descent and distribution or by a written beneficiary designation accepted by
the Company, (ii) by operation of law in connection with a merger,
consolidation, recapitalization, reclassification or exchange of Shares,
reorganization or similar transaction involving the Company and affecting the
Shares generally or (iii) with the approval of the Committee, to a member of
Grantee’s family, or a trust primarily for the benefit of Grantee and/or

 

5

--------------------------------------------------------------------------------


 

one or more members of Grantee’s family, or to a corporation, partnership or
other entity primarily for the benefit of Grantee and/or one or more such family
members and/or trusts or (iv) with the approval of the Committee, in another
estate or personal financial planning transaction; provided, however, that in
any such case the Performance-Based Restricted Stock Unit Award so Transferred
and, upon issuance of Performance Unit Shares in settlement thereof, the
Performance Unit Shares issued to the Transferee shall remain subject in the
hands of the Transferee to the restrictions on Transfer provided hereby and all
other terms hereof, including the terms of subsection 2(c) above.  The foregoing
notwithstanding, if RSUs constitute deferrals of compensation for purposes of
Code Section 409A, RSUs and any related right of Grantee shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Grantee or his or her
beneficiary, except as permitted under Code Section 409A and regulations and
guidance thereunder.

 

(c)           Fiduciary, Securities Law and Officer Restrictions.  As an
employee, officer and/or director of the Company, Grantee may be subject to
restrictions on his or her ability to sell or otherwise Transfer Performance
Unit Shares by reason of being a fiduciary for the Company or by reason of
federal or state securities laws and/or the policies regarding transactions in
securities of the Company from time to time adopted by the Company and
applicable to Grantee in connection therewith.  Nothing contained herein shall
relieve Grantee of any restriction on sale or other Transfer of Performance Unit
Shares provided thereby and any other restrictions of sale or other Transfer of
Performance Unit Shares provided herein (including in a Performance-Based
Restricted Stock Unit Award Notice or in the Plan) shall be in addition to and
not in lieu of any other restrictions provided thereby.   Pursuant to the
Company’s Equity Ownership Policy currently in effect and as may be amended from
time to time, certain officers of the Company are currently, or may in the
future be, subject to restrictions on sales or transfers of Performance Unit
Shares and other equity rights issued by the Company.  If Grantee is at any time
subject to such Equity Ownership Policy, sale or transfer of Grantees’
Performance Unit Shares shall be restricted as provided in such Equity Ownership
Policy.

 

SECTION 4.         ADJUSTMENT OF SHARES.

 

(a)           Adjustment Generally.  If while the Performance-Based Restricted
Stock Unit remains in effect there shall be any change in the outstanding Shares
of the class which are to be issued upon settlement of the Performance-Based
Restricted Stock Unit, through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, combination
of shares, exchange of shares for other securities or other like change in the
outstanding Shares, or any spin-off, split-off, dividend in kind or other
extraordinary dividend or other distribution in respect of such outstanding
Shares or other extraordinary change in the capital structure of the Company, an
adjustment shall be made to the terms of the Performance-Based Restricted Stock
Unit so that the Performance-Based Restricted Stock Unit shall thereafter be
ultimately settled, otherwise on the same terms and conditions as provided by
the Performance-Based Restricted Stock Unit Award Notice, this Agreement and the
Plan, for such securities, cash and/or other property as would have been
received in respect of the Shares that would have been issued upon settlement of
the Performance-Based Restricted Stock Unit had the Performance-Based Restricted
Stock Unit been settled in full immediately prior to such change or distribution
(whether or not the Performance-Based Restricted Stock Unit was then fully
vested) or, if and to the extent the Committee determines that so adjusting the
consideration to be received upon settlement of the Performance-Based Restricted
Stock Unit, in whole or in part, is not practicable, the Committee shall
equitably modify the consideration to be received in respect of the settlement
of the Performance-Based Restricted Stock Unit or other pertinent terms and
conditions of the Performance-Based Restricted Stock Unit as provided by
subsection 4(b) below.  Such an adjustment shall be made successively each time
any such change in the outstanding Shares of the class which may be received
upon settlement of the Performance-Based Restricted Stock Unit or extraordinary
distribution in respect of such outstanding Shares or extraordinary change in
the capital structure of the Company shall occur.

 

(b)           Modification Of Performance-Based Restricted Stock Unit.  In the
event any change in the outstanding Shares of the class which may be received
upon settlement of the Performance-Based Restricted Stock Unit or extraordinary
distribution in respect of such outstanding Shares or extraordinary change in
the capital structure of the Company described in subsection 4(a) above occurs,
or in the event of any change in applicable laws or any change in circumstances
which results in or would result in any substantial dilution or enlargement of
the rights granted to, or available for, Grantee in respect of a
Performance-Based Restricted Stock Unit or otherwise as a participant in the
Plan or which otherwise warrants equitable adjustment to the terms and
conditions of the Performance-Based Restricted Stock Unit because such event or
circumstances interferes with the intended

 

6

--------------------------------------------------------------------------------


 

operation of the Plan (including the intended tax consequences of Awards)
occurs, then the Committee may, and shall where required by subsection 7(a)
above, adjust the number and kind of Performance Unit Shares and/or other
securities and/or cash or other property that may be issued or delivered upon
the settlement of the Performance-Based Restricted Stock Unit and/or adjust the
other terms and conditions of the Performance-Based Restricted Stock Unit as the
Committee in its discretion determines to be equitable in order to prevent
dilution or enlargement of the Grantee’s rights in respect of the
Performance-Based Restricted Stock Unit as such existed before such event. 
Appropriate adjustments may likewise be made by the Committee in other terms and
conditions of the Performance-Based Restricted Stock Unit to reflect equitably
such changes in circumstances, including modifications of performance targets
and changes in the length of performance periods relating to the vesting of the
Performance-Based Restricted Stock Unit or any restrictions on Performance Unit
Shares.  Notwithstanding the foregoing, no adjustment shall be made which is
prohibited by Section 13 of the Plan.

 

(c)           Modifications To Comply With Section 409A.  To the extent
applicable, this Agreement (including any related Notice of Restricted Stock
Award) shall be interpreted in accordance with Code Section 409A and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or guidance that may be issued
after the date on which a Performance-Based Restricted Stock Unit was awarded. 
Without limiting the authority of the Committee under subsection 4(b) above to
make modifications to the Performance-Based Restricted Stock Unit by reason of
changes in law or circumstances that would result in any substantial dilution or
enlargement of the rights granted to, or available for, Grantee in respect of a
Performance-Based Restricted Stock Unit or otherwise as a participant in the
Plan or which otherwise warrants equitable adjustment to the terms and
conditions of the Performance-Based Restricted Stock Unit because such event
interferes with the operation of the Plan, and notwithstanding any provision of
this Agreement to the contrary, in the event that the Committee or an authorized
officer of the Company determines that any amounts will be immediately taxable
to the Participant under Section 409A of the Code and related Department of
Treasury guidance (or subject the Grantee to a penalty tax) in connection with
the grant or vesting of the Performance-Based Restricted Stock Unit or any other
provision of the Performance-Based Restricted Stock Unit Award Notice or this
Agreement or the Plan, the Company may (a) adopt such amendments to the
Performance-Based Restricted Stock Unit, including amendments to this Agreement
(having prospective or retroactive effect), that the Committee or authorized
officer determines to be necessary or appropriate to preserve the intended tax
treatment of the Performance-Based Restricted Stock Unit and/or (b) take such
other actions as the Committee or authorized officer determines to be necessary
or appropriate to comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance, including such Department of Treasury
guidance and other interpretive materials as may be issued after the date on
which such Performance-Based Restricted Stock Unit was awarded, but only to the
extent permitted under Code Section 409A and regulations and guidance
thereunder.                           .

 

SECTION 5.         MISCELLANEOUS PROVISIONS.

 

(a)           Rights as a Shareholder.  Neither the Grantee nor the Grantee’s
personal representative or permitted Transferee shall have any rights as a
shareholder with respect to any Performance Unit Shares until the Grantee or his
or her personal representative or permitted Transferee becomes entitled to
receive such Performance Unit Shares pursuant to this Agreement, the Plan and
the applicable Performance-Based Restricted Stock Unit Award Notice, and any
such right shall also be subject to subsections 2(g) and 3(c) above.

 

(b)           Tenure.  Nothing in the Performance-Based Restricted Stock Unit
Award Notice, this Agreement or in the Plan shall confer upon the Grantee any
right to continue in the Company’s Service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company (or
any Parent or Subsidiary employing or retaining the Grantee) or of the Grantee,
which rights are hereby expressly reserved by each, to terminate his or her
Service at any time and for any reason, with or without cause.

 

(c)           Notification.  Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery to the President, Treasurer, General Counsel, Secretary or any
Assistant Secretary of the Company or five Business Days upon deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid addressed to the Company.  A notice shall be addressed to the
Company at its principal executive office, marked to the attention of the
Corporate Secretary, and to the Grantee at the address that he or she most
recently provided to the Company.

 

7

--------------------------------------------------------------------------------


 

(d)           Entire Agreement.  This Agreement, any related Performance-Based
Restricted Stock Unit Award Notice and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof and
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.

 

(e)           Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

 

(f)            Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s personal representatives, heirs,
legatees and other permitted Transferees, assigns and the legal representatives,
heirs and legatees of the Grantee’s estate, whether or not any such person shall
have become a party to this Agreement and have agreed in writing to be joined
herein and be bound by the terms hereof.

 

(g)           Choice of Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, as such laws are applied
to contracts entered into and performed in such State.

 

SECTION 6.         DEFINITIONS.

 

(a)           “Code” shall mean the Internal Revenue Code of 1986, as amended
and as the same may be amended from time to time, and the regulations
promulgated thereunder.

 

(b)           “Company” shall mean Magellan Health, Inc., a Delaware
corporation, and any successor thereto.

 

(c)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended and as the same may be amended from time to time, and any successor
statute, and the rules and regulations promulgated thereunder.

 

(d)           “Securities Act” shall mean the Securities Act of 1933, as amended
and as the same may be amended from time to time, and any successor statute, and
the rules and regulations promulgated thereunder.

 

(e)           “Share” shall mean a share of Ordinary Common Stock, $0.01 par
value per share, of the Company, as the same may generally be exchanged for or
changed into any other share of capital stock or other security of the Company
or any other company in connection with a transaction referred to in Section 4
above (and in the event of any such successive exchange or change, any security
resulting from any such successive exchange or change).

 

(f)            “Transfer” shall mean, with respect to any Performance-Based
Restricted Stock Unit or any Unit Share, any sale, assignment, transfer,
alienation, conveyance, gift, bequest by will or under intestacy laws, pledge,
lien encumbrance or other disposition, with or without consideration, of all or
part of such Performance-Based Restricted Stock Unit or any Unit Share, or of
any beneficial interest therein, now or hereafter owned by the Grantee,
including by execution, attachments, levy or similar process

 

8

--------------------------------------------------------------------------------


 

In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

 

MAGELLAN HEALTH, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

GRANTEE:

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------